Kinne, J.
1 2 *428 *41We have recently had occasion to determine the character of evidence which will justify a court in reforming an instrument for fraud or mistake. West v. West, 90 Iowa, 44 (57 N. W. Rep. 639). In that case the question was fully discussed, and it was held that, to reform a written instrument for fraud or mistake, there must be “that measure or degree of proof which produces in the unprejudiced mind the belief and conviction of the truth of the fact asserted, having in view all the facts and circumstances surrounding the transaction. A fact thus established may be said to have been proven by testimony which is clear and satisfactory.” See, also, Murphy v. Bank, 95 Iowa, 325 (63 N. W. Rep. 702); Breja v. Pryne, 94 Iowa, 755 (64 N. W. Rep. 669); Jurgenson v. Carlsen, 97 Iowa, 627 (66 N. W. Rep. 877). With this rule in mind, we are to determine whether the case made, justified the decree of this district court. We shall not undertake to review the evidence in detail. Much of the testimony of the defendant Maria, was properly objected to as incompetent, under the statute, and we cannot consider. it. It appears from the testimony of the scrivener who drew the contract, and from that of another witness who was present, that the instrument was read over to the defendant in English, and explained to her in the Holland language, which she well understood. The brother of the defendant swears that the contract was read over in English, but was not read or explained in the Holland language.' His testimony is very *42•unsatisfactory, and many -of his answers are evasive. The defendant Maria, is not consistent in her answers. She denies that the contract was explained to her before she signed it, and afterward admits that it was read to her in the Herman or Holland language. She admits that she could understand the person who explained its contents, but insists, that the explanation was not in accordance with the terms of the contract as it was, in fact, written. The burden was on • the defendant to show, that the contract did not, in fact, correctly embody her agreement with her late husband. If we consider, as we must, only the competent testimony, she has failed to establish a case for reformation. The testimony, to show the alleged fraud, is neither clear nor satisfactory. In fact, a thorough study of the evidence induces the conviction that there was no fraud- practiced. Again, this defendant had this contract in her possession for years. There is nothing to indicate, that after Hen-sink’s death, and up to the time of the marriage of Maria to Wiggers, she understood the contract to be different from what it appeared on its face to be. The evidence by which it is sought to reform this instrument is, to our minds, wholly insufficient to justify a decree for the defendants. It is conceded, that she signed the contract, and, as we find no fraud, she must abide by its terms, however inequitable they may be. The decree of the district court is reversed.